Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

REASONS FOR ALLOWANCE

3.	Claims 1-20 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's arguments, claims has been found allowable because the prior art of record, does not teach, suggest or disclose “
the zero crossing region comprises a corresponding value; a second protocol, wherein the second protocol is configured to receive a variable input and an integration time input, wherein the variable input comprises a frequency number for an image accumulation procedure, and wherein the integration time comprises a time period for which an aperture for a sensor receives incoming signals; a third protocol, wherein the third protocol is configured to perform the image accumulation procedure, wherein the image accumulation procedure comprises: a fourth protocol, wherein the fourth protocol is configured to perform an accumulation of a plurality of incoming signals captured by the sensor within the integration time; a fifth protocol, wherein the fifth protocol is configured to obtain an RGB image from the accumulation of the plurality of . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MD K TALUKDER/Primary Examiner, Art Unit 2648